Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    DETAILED ACTION	
Status of Application/Amendment/Claims
Applicant's response filed 04/26/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 01/31/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 04/26/2022, claims 1-26 are pending and under examination.  

New Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites "a gene selected from MBD3L2…” and is indefinite because claim 1 from which is depends recites DUX4 regulated genes.  It is unclear if the genes recited in claim 26 are DUX4 regulated genes.  Adding the limitation of DUX4 regulated gene to claim 26 would obviate this rejection.

Response to Arguments and Amendments
Claim Objections
The objection to claim 17 is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 112
The rejection of claims 17 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to claim amendments.


The rejection of claims 4, 24 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1-21, 23, and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian (US 20210206868; form 892) is maintained for the reasons of record.
Applicant argues Subramanian merely describes using siRNA for targeting HPRT and fails to describe any siRNA-antibody conjugate for targeting DUX4 and down-regulating one or more DUX4 regulated gene. Applicant further argues Subramanian does not teach methods of treating FSHD using the siRNA-antibody conjugate.
This argument is not persuasive.  Subramanian et al. claims using an oligonucleotide anti-transferrin conjugate targeted to DUX4 and teach the oligonucleotide targets muscle and reduces expression of MBD3L2, a DUX4 regulated gene.  Subramanian et al. teach the oligonucleotide may be a siRNA (see 0166 and 0167).
Subramanian et al. specifically describes using siRNA to target DUX4:
“In some embodiments, the oligonucleotide is an antisense oligonucleotide, a 
morpholino, a siRNA, a shRNA, or another nucleotide which hybridizes with the 
target DUX4 gene or mRNA” see 0167). 
	The claims are not drawn to a specific nucleic acid sequence and because it is taught that oligonucleotides can be siRNA that specifically target DUX4. Further paragraphs 0004-0005 teach there is not effective therapy for FSHD, teach the role DUX4 expression has in the disease and delivering a molecule targeted to DUX4 for inhibiting expression of DUX4 in FSHD subjects. In [0289], it is taught that “[c]omplexes comprising a muscle-targeting agent covalently to a molecular 
payload as described herein are effective in treating FSHD.”
	Thus Subramanian et al. teach using a siRNA targeted to DUX4 in methods of treatment and therefore anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-23 and 26 under 35 U.S.C. 103 as being unpatentable over Subramanian (US 20210206868) in view of Mardinoglu (US 20200190523) is maintained for the reasons of record.
Applicant argues Subramanian merely describes using siRNA for targeting HPRT and fails to describe any siRNA-antibody conjugate for targeting one or more DUX4 regulated gene.
This argument is not persuasive.  Subramanian et al. claims using an oligonucleotide targeted to DUX4 and teach the oligonucleotide targets muscle and reduces expression of MBD3L2, a DUX4 regulated gene.  Subramanian et al. teach the oligonucleotide may be a siRNA (see 0166 and 0167).
Subramanian et al. specifically describes using siRNA to target DUX4:
“In some embodiments, the oligonucleotide is an antisense oligonucleotide, a 
morpholino, a siRNA, a shRNA, or another nucleotide which hybridizes with the 
target DUX4 gene or mRNA” see 0167). 
	The claims are not drawn to a specific nucleic acid sequence and because it is taught that oligonucleotides can be siRNA that specifically target DUX4. Further paragraphs 0004-0005 teach there is not effective therapy for FSHD, teach the role DUX4 expression has in the disease and delivering a molecule targeted to DUX4 for inhibiting expression of DUX4 in FSHD subjects.
	Thus Subramanian et al. in view of Mardinoglu et al. makes obvious the claimed invention.
Double Patenting
The rejection of claims 1-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/200612 (reference application).
Applicant has requested this rejection be held in abeyance until otherwise allowable subject matter has been identified.

	 
References considered but not applied as prior art

Ferreboeuf et al. Human Molecular Genetics, 2014, Vol. 23, No. 1 171–181 Advance Access published on August 20, 2013.

Ferreboeuf et al. teach shRNA that reduces expression of DUX4 also downregulated expression of DUX4 regulated genes (see at least page 175 and Figure 4)


.

Conclusion

No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635